Order entered March 4, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01057-CV

                        ROBERT WALKER, Appellant

                                         V.

 PARK SPRINGS FAMILY LLC D/B/A PARK SPRINGS TOWNHOMES,
                         Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-02169-2020

                                     ORDER

      Before the Court is Collin County Clerk Stacey Kemp’s request for an

extension of time to file the clerk’s record. Ms. Kemp explains the extension is

necessary because appellant has not paid the fee for the record.

      We GRANT the extension request to the extent that we ORDER appellant

to file, no later than March 15, 2021, written verification he has either paid or

made arrangements to pay for the clerk’s record or is entitled to proceed without
payment of costs. Upon verification being filed, the Court will set a new deadline

for the filing of the clerk’s record.

      We caution appellant that failure to timely file the requested verification

may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

37.3(b).



                                            /s/   CRAIG SMITH
                                                  JUSTICE